                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

NATHANIEL GERARD JONES,                        )
                                               )
                          Plaintiff,           )
                                               )
               v.                              )              No. 1:18-CV-284 CDP
                                               )
UNKNOWN PREST, et al.,                         )
                                               )
                          Defendants.          )

                            MEMORANDUM AND ORDER

        Plaintiff, a prisoner, has filed a civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff

seeks leave to proceed in forma pauperis, however, he has failed to file a certified copy of his

prison account statement for the six-month period immediately preceding the filing of his

complaint. 28 U.S.C. § 1915(b). Plaintiff will be required to submit his account statement within

thirty days of the date of this Memorandum and Order, or pay the full $400 filing fee in this action.

His failure to do so will result in a dismissal of this case, without prejudice.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff shall either pay the $400 filing fee or submit a

certified copy of his prison account statement for the six-month period immediately preceding the

filing of his complaint within thirty days of the date of this Memorandum and Order.

        IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

may dismiss this action without prejudice.

       Dated this 13th day of December, 2018.



                                               CATHERINE D. PERRY
                                               UNITED STATES DISTRICT JUDGE
